DETAILED ACTION
Allowable Subject Matter
Claims 1-23 and 28-31 are allowed.
	The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of a method that discloses a digital ledger comprising a decentralized blockchain that encodes a digitally mapped token value based on a wallet address that further comprises a private key signature, wherein the method further reverifies the digitally mapped value by re-encoding the wallet address which checks for a mismatch of the private key signature. 
	The claims are directed towards commercial or legal interactions which has been identified by the courts as an abstract idea, however, the claimed method yields a specialized device distinguishable from a general purpose computer. More specifically, the claims are drawn towards a method comprising a digital ledger which reverifies a digitally mapped value by re-encoding a wallet address which checks for a mismatch a private key signature. Prior art systems do teach verifying and encoding a mapped value and a wallet address, but does not teach re-encoding a wallet address that checks for a mismatch of the private key signature. Recitation of such a system, was deemed to impose significantly more i.e., meaningful limitations, on any alleged underlying abstract idea. Thus, in light of the total disclosure, the system as now claimed, narrows the claims to only refer to a highly specialized and improved system with particular functionality required in the technological field of blockchain technology. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/E.M.T/                Examiner, Art Unit 3715            

	/DAVID L LEWIS/               Supervisory Patent Examiner, Art Unit 3715